Motion Granted; Order Vacated and Cause Remanded and Memorandum
Opinion filed November 10, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00354-CV


PETROFAC FACILITIES MANAGEMENT INTERNATIONAL LIMITED
       AND PETROFAC BROWNFIELD, LTD., Appellants

                                        V.

                       IMMI TURBINES, INC., Appellee

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-67559


                 MEMORANDUM                      OPINION



      This is an appeal from an order signed March 27, 2015, denying the special
appearance filed by Petrofac Facilities Management International Limited. On
October 22, 2015, the parties filed a joint motion to vacate the trial court’s order
and remand the cause for further proceedings. See Tex. R. App. P. 42.1. The
motion is granted. Accordingly, we vacate the order signed March 27, 2015, and
we remand the cause to the trial court for further proceedings.



                                      PER CURIAM



Panel consists of Justices Boyce, Busby and Brown.




                                          2